--------------------------------------------------------------------------------

Exhibit 10.2
 
RESCISSION AGREEMENT


This Rescission Agreement ("Agreement") is entered into on this 14th day of
December 2017, by and between Koo'Toor Design, Inc. a Nevada corporation
("Koo'Toor"), Satel, Inc. ("Satel"), a privately held California corporation,
Ruben Gonzales, an individual, and Richard Hylen, an individual.


WHEREAS, Koo'Toor and Satel entered into an Agreement of Purchase and Sale
("Purchase Agreement") on May 31, 2017, wherein the following was contemplated:
(1) Ruben Gonzales resigned his positions as sole officer and director of
Koo'Toor; (2) Mr. Gonzales returned 60,000,000 shares of Koo'Toor to treasury
for cancellation; (3) Satel purchased Koo'Toor; (4) Richard Hylen (sole officer
and director of Satel) was appointed the sole Director and Officer of Koo'Toor;
and (5) 100% of the business of Satel would be acquired by Koo'Toor, in exchange
for 45,000,000 Shares of Koo'Toor's Common Shares, which were to be issued to
Richard Hylen.


WHEREAS, because the transaction has not been completed, Koo'Toor, Satel, Mr.
Hylen and Mr. Gonzales each wish to rescind the Purchase Agreement in full and
return the corporate and shareholder structure of Koo'Toor to its original
state, just prior to contemplation of the Purchase Agreement.


WHEREAS, Mr. Hylen introduced Shareholders to invest in Koo'Toor and Koo'Toor
does hereby rescind those shareholder subscriptions.


WHEREAS, the parties have agreed to rescind the Purchase Agreement in accordance
with Paragraph 10 of the Purchase Agreement, and once executed, neither will
have any further obligations, one to the other, than those set forth in this
Agreement.


NOW, THEREFORE, the parties agree as follows:


1. Rescission of Agreement of Purchase and Sale.  Mr. Richard Hylen, Koo'Toor,
Mr. Ruben Gonzales, and Satel do hereby agree to terminate and rescind the
Agreement of Purchase and Sale entered into on May 31, 2017, between Koo'Toor
and Satel on or before December 20, 2017.


2. Resignation. Mr. Richard Hylen does hereby resign as President, CEO,
Secretary, Treasurer, and Director of Koo'Toor, effective upon execution of this
Agreement, and Mr. Ruben Gonzales shall be appointed President, CEO, Secretary,
Treasurer, and Director of Koo'Too, effective upon execution of this Agreement.


3. Rescission of Shareholder's Subscription Agreements.  Mr. Hylen sought out
friends and family to invest in Koo'Toor. In conjunction with the rescission of
the Agreement entered into between Koo'Toor and Satel, Koo'Toor does hereby
rescind the Shareholder's Subscription Agreements of Mr. Hylen's friends and
family.  Because the money collected from the Friends and Family Shareholders of
Mr. Hylen has been spent to further the business interests of Satel, those
Shareholders shall receive Shares of Satel and not Shares of Koo'Toor.
Page 1 of 4

--------------------------------------------------------------------------------



4. Koo'Toor's Books and Records. Other than Bank Statements generated from May
31, 2017 to present, Mr. Hylen represents that there are no Koo"Toor books and
records in his possession or under his control that necessitate return to the
Company. Mr. Hylen agrees to turn over any Bank Statements in his possession
from the time he entered into the Agreement of Purchase and Sale, and to turn
over access to the Bank Account to Mr. Gonzales.


5. Condition of Koo'Toor. Mr. Hylen represents and warrants that upon rescission
of the Purchase Agreement, Koo'Toor shall be in the same condition as when Mr.
Hylen took control on May 31, 2017, and:


(a)
That there have been no material changes, other than the changes contemplated in
the Purchase Agreement, in the structure of Koo'Toor, and that there have been
no material agreements entered into; and
 

(b)
That the Notes entered into between Mr. Gonzales and Koo'Toor Design shall be
canceled immediately upon execution of this Agreement.



6. Indemnification, Remedies, Survival


6.1 Certain Definitions. For the purposes of this Section, the terms "Loss" and
"Losses" mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs and expenses, including without
limitation, interest, penalties, fines and reasonable attorney, accountant and
other professional fees and expenses of an amount not less than $5,000, but
excluding any indirect, consequential or punitive damages suffered by Satel or
Koo'Toor, including damages for lost profits or loss of business opportunities.


6.2 Koo'Toor Indemnity.  Koo'Toor shall and does hereby indemnify, defend, and
hold harmless Satel, its shareholders, officers, directors, advisors, assignees,
and heirs from, against and in respect of any and all Losses asserted against,
relating to, imposed upon, or incurred by Satel and its shareholders by reason
of, resulting from, based upon or arising out of:


(A)
Any breach by Koo'Toor of this Agreement; or



(B)
Any misstatement, misrepresentation or breach of the representations and
warranties made by Koo'Toor and contained in or made pursuant to this Agreement,
any Koo'Toor Document or any certificate or other instrument delivered pursuant
to this Agreement.



6.3 Satel Indemnity.  Satel shall and does hereby indemnify, defend, and hold
harmless Koo'Toor, its shareholders, officers, directors, advisors, assignees,
and heirs from, against and in respect of any and all Losses asserted against,
relating to, imposed upon, or incurred by Koo'Toor and its shareholders by
reason of, resulting from, based upon or arising out of:


(A)
Any breach by Satel of this Agreement; or



(B)
Any misstatement, misrepresentation or breach of the representations and
warranties of Satel and contained in or made pursuant to this Agreement, any
Satel Document or any certificate or other instrument delivered pursuant to this
Agreement.



Page 2 of 4

--------------------------------------------------------------------------------

7. Miscellaneous


7.1 Notices. All notices, requests, and other communications shall be deemed to
be duly given if sent by confirmed facsimile transmission, email or receipted
overnight courier addressed to the other party at the address as set forth
below:


7.2 Binding Effect. Except as may be otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights or obligations hereunder shall be assigned by any of the Parties
hereto without the prior written consent of the other Parties. Except as
otherwise specifically provided in this Agreement, nothing in this Agreement is
intended or will be construed to confer on any person other than the Parties
hereto any rights or benefits hereunder.


7.3 Headings. The headings in this Agreement are intended solely for convenience
of reference and will be given no effect in the construction or interpretation
of this Agreement.


7.4 Counterparts. This Agreement may be executed in multiple counterparts, each
of which will be deemed an original, and all of which together will constitute
one and the same document. Any signature page delivered by a fax machine,
telecopy machine or electronic mail shall be binding to the same extent as an
original signature page, with regard to any agreement subject to the terms
hereof or any amendment thereto. Any party who delivers such a signature page
agrees to later deliver an original signed counterpart to any party which
requests it.


7.5 Governing Law. This Agreement will be governed by the laws of the State of
Nevada without regard to conflict of laws principles thereof. Each of the
parties hereto irrevocably consents to the exclusive jurisdiction of any state
or federal court located within the State of Nevada in connection with any
matter based upon or arising out of this Agreement or the matters contemplated
herein, agrees that process may be served upon them in any manner authorized by
the laws of the State of Nevada for such persons and waives and covenants not to
assert or plead any objection which they might otherwise have to such
jurisdiction and such process.


7.6 Waivers. Compliance with the provisions of this Agreement may be waived only
by a written instrument specifically referring to this Agreement and signed by
the party waiving compliance. No course of dealing, nor any failure or delay in
exercising any right, will be construed as a waiver, and no single or partial
exercise of a right will preclude any other or further exercise of that or any
other right.


7.7 Pronouns. The use of a particular pronoun herein will not be restrictive as
to gender or number but will be interpreted in all cases as the context may
require.


7.8 Joint Drafting. This Agreement shall be deemed to have been drafted jointly
by the Parties hereto, and no inference or interpretation against any Party
shall be made solely by virtue of such Party allegedly having been the
draftsperson of this Agreement.


7.9 Time Periods. Any action required hereunder to be taken within a certain
number of days will be taken within that number of calendar days unless
otherwise provided; provided, however, that if the last day for taking such
action falls on a weekend or a holiday, the period during which such action may
be taken will be automatically extended to the next business day.


7.10 Modification. No supplement, modification or amendment of this Agreement
will be binding unless made in a written instrument that is signed by all of the
Parties hereto and that specifically refers to this Agreement.
Page 3 of 4

--------------------------------------------------------------------------------



7.11 Severability. If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Agreement shall not be
affected thereby. To the extent permitted by applicable law, each party waives
any provision of law, which renders any provision of this Agreement invalid,
illegal or unenforceable in any respect.


7.12 Entire Agreement. This Agreement and the agreements and documents referred
to in this Agreement or delivered hereunder are the exclusive statement of the
agreement among the Parties concerning the subject matter hereof. All
negotiations among the Parties are merged into this Agreement, and there are no
representations, warranties, covenants, understandings, or agreements, oral or
otherwise, in relation thereto among the Parties other than those incorporated
herein and to be delivered hereunder.


The undersigned, by signing below, acknowledge that they have read, understood
and agree to the terms set forth in this Rescission Agreement and set their
signatures to the Agreement understanding that Koo'Toor Design will return to
the position it was in prior Agreement entered into on May 31, 2017, as if the
transaction was not contemplated.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
 

 KOO'TOOR DESIGN, Inc      RUBEN GONZALES                      
/s/Richard Hylen
   
/s/Ruben Gonzales
 
Richard Hylen, CEO/Director
   
Ruben Gonzales
 
 
   
 
 

 
 
 

 SATEL, Inc.      RICHARD HYLEN                      
/s/Richard Hylen
   
/s/Richard Hylen
 
Richard Hylen 
   
Richard Hylen
 
 
   
 
 

 

Page 4 of 4